ACCEPTED
                                                                                 03-15-00025-CV
                                                                                        4260629
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                           2/24/2015 12:54:30 PM
                                                                                JEFFREY D. KYLE
                                                                                          CLERK
                        NO. 03-15-00025-CV
__________________________________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
                 IN THE THIRD COURT OF APPEALS         AUSTIN, TEXAS
                          AUSTIN, TEXAS           2/24/2015 12:54:30 PM
__________________________________________________________________
                                                      JEFFREY D. KYLE
                                                           Clerk
          LAKEWAY REGIONAL MEDICAL CENTER, LLC AND SURGICAL
                      DEVELOPMENT PARTNERS, LLC,
                                Appellants,
          LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
                        SPECIALTY HOSPITAL, LLC,
                              Cross-Appellant,

                                 v.
           LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A
             LAKE TRAVIS SPECIALTY HOSPITAL, LLC,
                             Appellee,
           LAKEWAY REGIONAL MEDICAL CENTER, LLC,
            SURGICAL DEVELOPMENT PARTNERS, LLC,
     BRENNAN, MANNA, & DIAMOND, LLC AND FRANK T. SOSSI,
                          Cross-Appellees.
__________________________________________________________________

        Appeal from the 345th District Court of Travis County, Texas
        D-1-GN-12-000983, Honorable Lora J. Livingston, Presiding
__________________________________________________________________

                       NOTICE OF CHANGE OF ADDRESS

TO THE HONORABLE THIRD COURT OF APPEALS:

           COMES NOW Appellee/Cross-Appellant Lake Travis Transitional LTCH,

LLC n/k/a Lake Travis Specialty Hospital, LLC (“LTT” “Cross-Appellant/

Appellee”) and files this Notice of Change of Address.




1186195
          Please take notice of the following change of address of Abraham Kuczaj,

III, Paige Arnette Amstutz, Steven J. Wingard, Jane Webre, counsel of record in

this matter, effective February 23, 2015:

          S. Abraham Kuczaj, III
          State Bar No. 24046249
          akuczaj@scottdoug.com
          Paige Arnette Amstutz
          State Bar No. 00796136
          pamstutz@scottdoug.com
          Steven J. Wingard
          State Bar No. 00788694
          swingard@scottdoug.com
          Jane Webre
          State Bar No. 21050060
          jwebre@scottdoug.com
          Scott Douglass & McConnico LLP
          303 Colorado Street, Suite 2400
          Austin, TX 78701
          512.495.6300
          512.495.6399 (Facsimile)

          This move will not affect the email addresses or telephone numbers of the

attorneys at Scott Douglass & McConnico LLP.




                                            2
1186195
          Respectfully submitted,

          SCOTT, DOUGLASS & MCCONNICO, L.L.P.
          303 Colorado Street, Suite 2400
          Austin, TX 78701-3234
          (512) 495-6300 – Telephone
          (512) 495-6399 – Facsimile

          By: /s/ Jane Webre
                S. Abraham Kuczaj, III
                State Bar No. 24046249
                akuczaj@scottdoug.com
                Paige Arnette Amstutz
                State Bar No. 00796136
                pamstutz@scottdoug.com
                Steven J. Wingard
                State Bar No. 00788694
                swingard@scottdoug.com
                Jane Webre
                State Bar No. 21050060
                jwebre@scottdoug.com

          ATTORNEYS FOR APPELLEE /
          CROSS-APPELLANT




            3
1186195
                         CERTIFICATE OF SERVICE

       I hereby certify that, on February 24, 2015, a true and correct copy of the
foregoing document was served on the following counsel of record through the
electronic filing system as follows:

Jeff Cody
Barton Wayne Cox
NORTON ROSE FULBRIGHT
2200 Ross Avenue, Suite 2800
Dallas, TX 75201-2784
jeff.cody@nortonrosefulbright.com
beau.cox@nortonrosefulbright.com

Mr. Marc B. Collier
NORTON ROSE FULBRIGHT
98 San Jacinto, Suite 1100
Austin, TX 78701
marc.collier@nortonrosefulbright.com

Joy Soloway
NORTON ROSE FULBRIGHT
1301 McKinney, Suite 5100
Houston, TX 77010-3095
joy.soloway@nortonrosefulbright.com

Robert A. Bragalone
B. Ryan Fellman
GORDON & REES, LLP
2100 Ross Avenue, Suite 2800
Dallas, TX 75201
bbragalone@gordonrees.com
rfellman@gordonrees.com



                                     /s/ Jane Webre
                                     Jane Webre




                                        4
1186195